DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 07/06/2022: Claims 1-16 and 18-21 are pending. Claims 2-5 and 7-10 have been cancelled.

Response to Arguments
Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 3-5, 7, 12-13, and 15 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-8, 10-16, 18, and 20-21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haga et al (US 2014/0243214 A1, cited in IDS, heretofore referred to as Haga) have been fully considered and are not persuasive. Regarding claims 1 and 16 Applicant argues: “Haga does not anticipate the instantly pending claim at least because Haga does not inherently or expressly disclose an electrical transduction element connected to a passage, as recited in independent claim 1. Rather, channel 101 of Haga (which the Patent Office mapped to the instant electrical transduction element) is not connected to the nanopore of Haga, which nanopore the Patent Office has implied maps to the passage instantly claimed. Instead, channel 101 of Haga is located separate from the nanopore 106 through which a DNA strand 200 passes, shown in Fig. 1B of Haga reproduced below (see also Haga at [0010], [0029]). 
Haga Fig. 1B The electrical transduction element recited in independent claim 1, e.g., 126, is connected to the passage, e.g., 114, as instantly claimed. This configuration is also shown in Fig. 2 of the instant application, reproduced below). 
…
Regarding independent claim 16, without acceding to the merits of the rejection and solely in order to expedite prosecution, independent claim 16 has been amended to recite an electrical transduction element connected to each passage. As described above, Haga neither inherently nor expressly discloses, at least, this feature. 
In addition, Haga neither inherently nor expressly discloses electrical transduction elements, each element connected to the passage of a respective nanopore structure for measuring the fluidic electrical potential at that electrical transduction element in that nanopore structure, as in independent claim 1. The claimed device measures a signal directly in the nanopore structure. In Haga, on the other hand, "[t]he ampere meter 222 can measure the ion current and the blockage current caused when DNA passes through the nanopore" (Haga at [0044]), where the ampere meter 222 is physically remote from the nanopore 106 (see, e.g., Fig. 2 of Haga reproduced below) and is therefore conducting an indirect measurement. 
…
Haga Fig. 2 As described above, Haga does not inherently or expressly disclose the elements as arranged in independent claims 1 and 16. Nor would a skilled artisan have envisaged arranging the elements as instantly claimed given the disclosure of Haga. 
Accordingly, withdrawal of this rejection is respectfully requested.”.  The Examiner respectfully disagrees, the electrical transduction elements of Haga, cited as the sensing channels 101, are used as the sensing elements of a sensing FET as shown in Fig. 1B, this sensing FET is constructed on an insulating film, 100, which acts as a substrate containing both the sensing channel and a nanopore, connecting them together to allow for the field effect on the channel to be measured as the sensed object passes through the nanopore, see Paragraph [0010], [0031], and [0032].  The Examiner reads this as the sensing element is both connected physically and via the field effect.  The Examiner does agree that the electrical transduction elements of Haga are not in physically in the nanopore passage, which appears to be the assertation of the Applicant. However, as these limitations are not recited in the rejected claim(s) the rejection stands

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 9 and 19 under 35 U.S.C. 103 as being unpatentable over Haga in view of Akeson (US 2014/0346059 A1, cited in IDS, heretofore referred to as Akeson) have been fully considered and are not persuasive.  See above arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haga et al (US 2014/0243214 A1, cited in IDS, heretofore referred to as Haga).

Regarding claim 1, Haga teaches a device for nanopore sensing (Haga; Fig 2 and Par 0038), said device comprising: a structure (Haga; Fig 2, Element 230) arranged to separate an analyte reservoir (Haga; Fig 2, Element 203) and an outlet chamber (Haga; Fig 2, Element 204), the structure comprising an array of nanopore structures (Haga; Fig 2, Element 201), one or more of the nanopore structures comprising a passage for fluid connection through the structure between the analyte reservoir and outlet chamber (Haga; Par 0040; Haga teaches allowing fluid to flow through the testing array); drive electrodes connected respectively in the analyte reservoir and the outlet chamber for imposing an electrical potential difference across the passage (Haga; Fig 2, Elements 219 and 220 and Par 0043); electrical transduction elements (Haga; Fig 2, Element 101), each element connected to the passage of a respective nanopore structure for measuring the fluidic electrical potential at that electrical transduction element in that nanopore structure (Haga; Par 0040; Haga teaches a sensing FET is located on each nanopore in the array); and control terminals (Haga; Fig 2, Element 102), each terminal connected to a respective nanopore structure for applying a control signal to alter the electrical potential difference across that nanopore structure (Haga; Fig 4, Element 405 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 2, Haga teaches a device according to claim 1, wherein the electrical transduction element and the control terminal associated with each nanopore structure are directly connected (Haga; Par 0040; Haga teaches the control terminal is on the FET as is the sensing element 101 of the FET, i.e. they are directly connected).

Regarding claim 3, Haga teaches a device according to claim 1, wherein the terminals are configured to apply the control signal to alter the electrical potential difference across each respective nanopore structure in response to a measurement of the fluidic electrical potential at the electrical transduction element at that nanopore structure (Haga; Fig 4, Element 405 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 4, Haga teaches a device according to claim 3, wherein the application of the control signal is configured to alter the potential difference between at least one of the control terminals and at least one of the drive electrodes (Haga; Par 0043-0044; Haga teaches that the control unit 240 controls both the electrodes and the control terminals of the sensing FET).

Regarding claim 5, Haga teaches a device according to claim 3, wherein the control signal is connectable to a plurality of the nanopore structures to simultaneously alter the potential difference between the connected control terminals and at least one of the drive electrodes (Haga; Par 0043-0044; Haga teaches that the control unit 240 controls both the electrodes and the control terminals of the array of sensing FETs, and furthermore, as shown in fig 4 adjusts both the voltage across the array of FETs for each FET individually, it also controls the drive electrodes).

Regarding claim 6, Haga teaches a device according to claim 1, wherein the electrical transduction elements are isolatable from a measuring circuit (Haga; Par 0047-0051; Haga teaches each FET is controlled individually).

Regarding claim 7, Haga teaches a device according to claim 3, wherein the electrical transduction elements are isolatable prior to the application of the control signal (Haga; Par 0047-0051; Haga teaches each FET is controlled individually and the control signal to measure each nanopore is applied after each FET is given an address, see Fig 4).

Regarding claim 8, Haga teaches a device according to claim 1, wherein a nanopore structure comprises a nanopore (Haga; Fig 2, Element 106 and Par 0040).

Regarding claim 10, Haga teaches a device according to claim 1, wherein the array has electronic circuits (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045), each electronic circuit associated with at least one respective nanopore structure and connected to the electrical transduction element (Haga; Par 0045), each electronic circuit configured to modify and/or process the signals received therefrom (Haga; Par 0045; Haga teaches the signals from the control unit 240 are processed through the connecting circuits for each sensing FET).

Regarding claim 11, Haga teaches a device according to claim 10, wherein each electronic circuit is associated with a group of nanopore structures (Haga; Par 0045; Haga teaches each group of circuits is connected to sensing FET group and then controlled via the controller).

Regarding claim 12, Haga teaches a device according to any preceding claim, wherein the array has control circuits (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045), each control circuit associated with a respective nanopore structure and connected to the control terminal and/or the electrical transduction element (Haga; Par 0045; Haga teaches the signals from the control unit 240 are processed through the connecting circuits for each sensing FET), the control circuit configured to alter at one or more of the respective nanopore structures an electrical potential imposed by the drive electrodes in response to a signal (Haga; Par 0045).

Regarding claim 13, Haga teaches a device according to claim 12, wherein each control circuit is associated with a group of nanopore structures (Haga; Par 0045; Haga teaches each group of circuits is connected to sensing FET group and then controlled via the controller).

Regarding claim 14, Haga teaches a device according to claim 1, wherein the structure has: a nanopore layer incorporating a nanopore and/or incorporating a well for supporting a nanopore (Haga; Fig 1A, Element 100, upper layer); and a base layer incorporating channels (Haga; Fig 1A, Element 100, lower layer), wherein the nanopore layer and the base layer are sandwiched together such that the nanopore nanopores and/or wells are aligned to define the passage (Haga; Fig 1A, Elements 100 and Par 0029; Haga teaches the nanopore is formed through both the base layer, which has the FET sensing elements on it and an upper layer through which the nanopore is formed).

Regarding claim 15, Haga teaches a device according to claim 13, wherein at least one of the electrical transduction element, the control circuit, or the control terminal are disposed on or below the outer surface of the structure (Haga; Fig 2 and Par 0040; Haga teaches the flow cell 230 has the sensing elements on a substrate below the surface).

Regarding claim 16, Haga teaches a device having nanopore structures (Haga; Fig 2, Element 201) for sensing an analyte (Haga; Par 0038), the nanopore structures configured in a structure (Haga; Fig 2, Element 230), said structure arranged to separate an analyte reservoir (Haga; Fig 2, Element 203) and an outlet chamber (Haga; Fig 2, Element 204), each nanopore structure providing a passage for fluid connection through the structure between the analyte reservoir and outlet chamber (Haga; Par 0040; Haga teaches allowing fluid to flow through the testing array), wherein each nanopore structure comprises: an electrical transduction element (Haga; Fig 2, Element 101) connected to each passage (Haga; Par 0040; Haga teaches a sensing FET is located on each nanopore in the array); and an electronic circuit (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045) configured to detect a signal from the electrical transduction element (Haga; Par 0045), wherein each of the electronic circuits are configured to perform one of, or some combination of, store, transmit, process and communicate at least a portion of the signal to a connectable processor (Haga; Fig 2, Element 240 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 18, Haga teaches a device according to claim 16, wherein each of the nanopore structures in the structure further comprise a compensation circuit (Haga; Par 0045 and 0050; Haga teaches the circuit adjusts the measured signal by an predetermined offset).

Regarding claim 20, Haga teaches a device according to claim 16, wherein each of the nanopore structures have a control terminal, each control terminal associated with a respective nanopore for applying a control signal to alter the electrical potential difference across that nanopore (Haga; Fig 4, Element 405 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 21, Haga teaches a device according to claim 20, wherein the control terminal is switchably connected to a power supply (Haga; Fig 3, Elements 301a and 302a) to change the configurable voltage level imposed upon the pore (Haga; Par 0045; Haga teaches each nanopore has two power sources which are connected to the controller 240 to switch them off and on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Akeson (US 2014/0346059 A1, cited in IDS, heretofore referred to as Akeson).

Regarding claim 9, Haga teaches a device according to claim 8.
Haga is silent on wherein the control signal is applied for the purpose of altering the potential difference across the nanopore in order to: unblock the passage of a nanopore when the device detects that an analyte is blocked; reject an analyte being measured; and/or alter the direction and/or speed of translocation of an analyte through the nanopore an analyte.
Akeson teaches wherein the control signal is applied for the purpose of altering the potential difference across the nanopore (Akeson; Par 0255) in order to: unblock the passage of a nanopore when the device detects that an analyte is blocked (Akeson; Par 0255; Akeson teaches applying a feedback control signal to change the potential across the nanopore if the pore is blocked by a translocating molecule); reject an analyte being measured (Akeson; Par 0254; Akeson teaches the measured molecule can be removed if desired, i.e. rejected); and/or alter the direction and/or speed of translocation of an analyte through the nanopore an analyte (Akeson; Par 0097; Akeson teaches the direction of the molecule being measured can be adjusted).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the control signal of Akeson with the apparatus of Haga in order to better control the dwell time of the molecule in the sensing FET (Akeson; Par 0255).

Regarding claim 19, Haga teaches a device according to claim 18.
	Haga is silent on wherein the compensation circuit has a variable gain amplifier and/or a variable capacitor in a feedback loop of the compensation circuit.
	Akeson teaches wherein the compensation circuit has a variable gain amplifier and/or a variable capacitor in a feedback loop of the compensation circuit (Akeson; Par 0263; Akeson teaches an amplifier is used to control the feedback of the measurement signal in the nanopore).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the feedback of Akeson with the apparatus of Haga in order to better control the dwell time of the molecule in the sensing FET (Akeson; Par 0255).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bashir et al teaches a nanopore sensing method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867